Peters, G. J.
This case involves the question pf costs ¡between a plaintiff in a trustee process, and an intervening •claimant of the fund trusteed. Each claimed to hold the whole fund, the plaintiff by his attachment, and the other party by an assignment from the person trusteed. Each party sustained *325his claim in part, the result dividing the fund not far from equally. No statutory provision exactly hits the question presented. In some of the states there are statutes allowing the court to exercise a discretion in granting costs in such cases. We think it not unfitting that we should assume a discretion in the matter, following the rule that governs in equitable proceedings. The present proceeding is really an equitable interference for the settlement of the ownei’ship of a fund, although the question arises in an action of law, but not between the principal parties to the action. The presiding judge allowed costs to neither party. That can not be deemed an inequitable ruling.

Exceptions overruled.

All CONCUR.